

117 HR 3866 IH: Chinese Currency Accountability Act of 2021
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3866IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Davidson introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the United States Governor of, and the United States Executive Director at, the International Monetary Fund to oppose an increase in the weight of the Chinese renminbi in the Special Drawing Rights basket of the Fund, and for other purposes.1.Short titleThis Act may be cited as the Chinese Currency Accountability Act of 2021.2.Opposition of the United States to an increase in the weight of the Chinese renminbi in the Special Drawing Rights basket of the International Monetary FundThe Secretary of the Treasury shall instruct the United States Governor of, and the United States Executive Director at, the International Monetary Fund to use the voice and vote of the United States to oppose any increase in the weight of the Chinese renminbi in the basket of currencies used to determine the value of Special Drawing Rights, unless the Secretary of the Treasury has submitted to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a written report which includes a certification that—(1)the People’s Republic of China is in compliance with all its obligations under Article VIII of the Articles of Agreement of the Fund;(2)in the preceding 12 months, there has not been a report submitted under section 3005 of the Omnibus Trade and Competitiveness Act of 1988 or section 701 of the Trade Facilitation and Trade Enforcement Act of 2015 in which the People’s Republic of China has been found to have manipulated its currency;(3)the People’s Republic of China has instituted and is implementing the policies and practices necessary to ensure that the renminbi is freely usable (within the meaning of Article XXX(f) of the Articles of Agreement of the Fund); and(4)the People’s Republic of China adheres to the rules and principles of the Paris Club and the OECD Arrangement on Officially Supported Export Credits.3.SunsetSection 2 shall have no force or effect beginning 10 years after the date of the enactment of this Act.